    Case 1:20-cv-00976-CFC Document 20 Filed 09/18/20 Page 1 of 4 PageID #: 727




                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE

PUFF CORPORATION,

                     Plaintiff,
                                                C.A. No. 20-976-CFC
        v.

KANDYPENS, INC.,

                     Defendant.


NOTICE OF WITHDRAWAL OF CERTAIN PRO HAC VICE COUNSEL


        PLEASE TAKE NOTICE that, pursuant to D. Del. LR 83.7, the appearance

of Benjamin F. Sidbury as counsel for Plaintiff Puff Corporation in the above-

captioned action is hereby withdrawn.1          Bryan Cave Leighton Paisner LLP and

Young Conaway Stargatt & Taylor, LLP shall continue as counsel of record to

Plaintiff Puff Corporation in the above-captioned action.




1
    Admitted August 3, 2020 (see D.I. 6).


                                            1
 Case 1:20-cv-00976-CFC Document 20 Filed 09/18/20 Page 2 of 4 PageID #: 728




Dated: September 18, 2020

                                         YOUNG CONAWAY STARGATT
                                         & TAYLOR, LLP
Of Counsel:
                                          /s/ Robert M. Vrana
BRYAN CAVE LEIGHTON                      Anne Shea Gaza (No. 4093)
 PAISNER LLP                             Robert M. Vrana (No. 5666)
                                         Rodney Square
Eric P. Schroeder                        1000 North King Street
Damon J. Whitaker                        Wilmington, Delaware 19801
1201 W. Peachtree Street NW              (302) 571-6600
14th Floor                               agaza@ycst.com
Atlanta, GA 30309                        rvrana@ycst.com
(404) 572-6600
eric.schroeder@bclplaw.com               Attorneys for Plaintiff
damon.whitaker@bclplaw.com               Puff Corporation

Daniel A. Crowe
BRYAN CAVE LEIGHTON
  PAISNER LLP
One Metropolitan Square
211 North Broadway, Suite 3600
St. Louis, MO 63102
(314) 259-2619
dacrowe@bclplaw.com

Colin D. Dailey
BRYAN CAVE LEIGHTON
  PAISNER LLP
301 South College Street
Suite 3900
Charlotte, NC 28202
(704) 749-8950

120 Broadway, Suite 300
Santa Monica, CA 90401-2386
(310) 576-2128
colin.dailey@bclplaw.com



                                     2
 Case 1:20-cv-00976-CFC Document 20 Filed 09/18/20 Page 3 of 4 PageID #: 729




                         CERTIFICATE OF SERVICE

      I, Robert M. Vrana, hereby certify that on September 18, 2020, I caused to

be electronically filed a true and correct copy of the foregoing document with the

Clerk of the Court using CM/ECF, which will send notification that such filing is

available for viewing and downloading to the following counsel of record:

                         Peter B. Ladig, Esquire
                         Stephen B. Brauerman, Esquire
                         Bayard, P.A.
                         600 N. King Street, Suite 400
                         Wilmington, DE 19801
                         pladig@bayardlaw.com
                         sbrauerman@bayardlaw.com

                         Attorneys for Defendant

      I further certify that on September 18, 2020, I caused the foregoing

document to be served via electronic mail upon the above-listed counsel and on the

following counsel:

                         Sean J. O’Hara, Esquire
                         Kercsmar & Feltus PLLC
                         7150 East Camelback Road, Suite 285
                         Scottsdale, AZ 85251
                         sjo@kflawaz.com

                         Attorney for Defendant
 Case 1:20-cv-00976-CFC Document 20 Filed 09/18/20 Page 4 of 4 PageID #: 730




Dated: September 18, 2020            YOUNG CONAWAY STARGATT
                                     & TAYLOR, LLP

                                     /s/ Robert M. Vrana
                                     Anne Shea Gaza (No. 4093)
                                     Robert M. Vrana (No. 5666)
                                     Rodney Square
                                     1000 North King Street
                                     Wilmington, DE 19801
                                     (302) 571-6600
                                     agaza@ycst.com
                                     rvrana@ycst.com

                                     Attorneys for Plaintiff




                                      2
26940068.1
